Case 0:19-cv-62156-RS Document 5 Entered on FLSD Docket 08/28/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-62156-CIV-SMITH
 MICHAEL A. NELLONS,

        Plaintiff,

 v.

 MEDICREDIT, INC.,

       Defendant.
 _________________/


                           INSTRUCTIONS TO PRO SE LITIGANT

        Pro se litigants shall comply with all Federal Rules of Civil Procedure and Local Rules for

 the Southern District of Florida. The Local Rules can be obtained from the Clerk of the Court and

 may also be found on the Court’s internet website, www.flsd.uscourts.gov under “Local Rules.”

 Failure to comply with the federal and local rules may result in sanctions being imposed against

 the pro se litigant. Some of the requirements of these rules are as follows:

        1.       Every pleading, motion, memorandum or other paper required and/or permitted to

 be filed with the Court must be filed directly with the Clerk of the Court. No letters, pleadings,

 motions or other documents may be sent directly to the District Judge’s or Magistrate Judge’s

 chambers. Any papers improperly delivered directly to chambers will be returned and disregarded

 by the Court.

        2.       All papers filed must include the case style, case number, and appropriate title in

 the format required by the Local Rules. See form available on the Court’s website

 ( www.flsd.uscourts.gov). The signature block of each pleading must also contain the pro se

 litigant’s name, address and telephone number.
Case 0:19-cv-62156-RS Document 5 Entered on FLSD Docket 08/28/2019 Page 2 of 2



        3.      All papers filed with the Clerk of Court must also be served on the opposing

 counsel, or the opposing side if the opposing side is not represented by counsel. Each filing must

 include a certificate of service indicating the name and address of the attorney served.

        4.      A litigant must promptly notify the Court of any change in address by filing a

 “Notice of Change of Address,” which also must be served on opposing counsel. Failure to

 promptly notify the Court of any change in address may result in dismissal of the case for lack of

 prosecution.

        5.      Unless he or she is admitted to practice before this Court, a pro se litigant may not

 represent another pro se litigant or sign pleadings or other documents filed with the Court on behalf

 of others.

        6.      Motions to Dismiss and Motions for Summary Judgment are dispositive motions

 which, if granted, could resolve the case in its entirety. A pro se litigant who wishes to oppose

 these motions must respond in writing within the time periods provided by the rules of procedure.

 Furthermore, a motion to dismiss may be granted by default if the pro se litigant fails to respond.

        7.      Any litigant and his or her family, friends, or acquaintances may not call any

 Judge’s chambers for legal advice about the case. Brief case status information contained on the

 docket sheet may be available from the Clerk of Court.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 28th day of August, 2019.




 Copies to:
 Pro se parties
 Counsel of record

                                                  2
